EXHIBIT 10.7

WAIVER, RELEASE AND TERMINATION AGREEMENT

THIS WAIVER, RELEASE AND TERMINATION AGREEMENT (this “Termination”) is made as
of May 16, 2008 (the “Termination Effective Date”) between Progressive Concepts,
Inc., a Texas corporation (“PCI”) and Teletouch Communications, Inc.,
(“Teletouch”), on the one hand, and Fortress Credit Corp. (“Fortress”), a
Delaware corporation, as agent (the “Agent”) for the Lenders, hereinafter
defined, and as a Lender, on the other hand.

RECITALS

WHEREAS, on or about August 11, 2006, the Agent and TLL Partners entered into
that certain Loan Agreement, which was amended on or about April 20, 2007 by
that certain Amendment No. 1 to Loan Agreement, and on or about August 10, 2007
by that certain Amendment No. 2 to Loan Agreement, and on or about October 11,
2007 by that certain Amendment No. 3 to Loan Agreement, and on or about
December 11, 2007 by that certain Amendment No. 4 to Loan Agreement, and on or
about February 15, 2008 by that certain Amendment No. 5 to Loan Agreement, and
on or about March 17, 2008 by that certain Amendment No. 6 to Loan Agreement,
and on or about April 17, 2008 by that certain Amendment No. 7 to Loan Agreement
(as so amended, the “Loan Agreement”);

WHEREAS, in connection with and contemporaneously with the Loan Agreement, PCI
and Teletouch, on the one hand, and the Agent, on the other hand, entered into
that certain Transaction Party Agreement (the “TPA”);

WHEREAS, Teletouch and PCI have requested that the Agent and the Lenders agree
to amend the Loan Agreement to delete all substantive reference therein to
Teletouch and PCI, and terminate the TPA, respectively, by way of certain
amendments to the Loan Agreement and the execution by the Agent of this
Termination;

WHEREAS, Teletouch and PCI have agreed to pay, and the Agent has agreed to
accept, $2,000,000 for the benefit of the Lenders, as consideration for the
Agent’s agreement to enter into the Amendment (defined below) and this
Termination;

WHEREAS, contemporaneously herewith, the Agent and TLL Partners have entered
into that certain Amendment No. 8 to Loan Agreement (the “Amendment”);

WHEREAS, contemporaneously herewith, Teletouch, PCI, Teletouch Licenses, Inc., a
Delaware corporation, have entered into a $5,000,000 Revolving Credit Facility
(the “Thermo Line”) with Thermo Credit, LLC, a Colorado limited liability
company, which, absent the Amendment and this Termination, would be prohibited
under the terms of the Loan Agreement and the TPA;

WHEREAS, PCI and Teletouch have requested that the Agent enter into this
Termination to clarify that PCI’s and Teletouch’s entry into the Thermo Line, in
accordance with the



--------------------------------------------------------------------------------

Amendment and this Termination, shall not give rise to a default of PCI or
Teletouch under the TPA or the Loan Agreement, and that effective on the
Termination Effective Date, the TPA shall be terminated; and

WHEREAS, the Agent has agreed to enter into this Termination, subject to payment
by PCI of $2,000,000, and its release of the Agent and the Lenders as more
particularly set forth below;

NOW THEREFORE, in consideration of the payment of $2,000,000 and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Definitions. Unless otherwise defined in this Termination, the definitions,
interpretations, accounting terms and determinations, and rules for times set
forth in Article I of the Loan Agreement are incorporated herein by reference.

2. Payment. PCI and Teletouch shall pay $2,000,000 to the Agent for the benefit
of the Lenders.

3. Waiver. The Agent and the Lenders hereby waive any default or breach by PCI
and/or Teletouch under the TPA or the Loan Agreement arising as a result of PCI
and Teletouch entering into the Thermo Line.

4. Termination. The TPA is hereby unconditionally and irrevocably terminated in
all respects. The Agent and Lenders unconditionally release their respective
claims, whether through a collateral assignment, pledge, guaranty or otherwise,
against PCI and Teletouch under the Current Loan Agreement and/or under the TPA,
and grant an unconditional release to PCI, Teletouch and PCCI of the Liens set
forth in the Released Documents. The Released Documents are hereby
unconditionally and irrevocably terminated in all respects. PCI and Teletouch
are each authorized to take such actions and effect such filings as either may
deem appropriate to record or otherwise effect the foregoing releases.

5. Release of PCI and Teletouch. In consideration of PCI’s and Teletouch’s
entering into this Termination, the Lenders and Agent hereby fully and
unconditionally release, forever discharge and covenant not to sue each of PCI
and Teletouch, and their respective directors, officers, employees,
subsidiaries, branches, affiliates, attorneys, agents, representatives,
successors and assigns and all persons, firms, corporations and organizations
acting on any of their behalves, each in their respective capacity as such
(collectively, the “Released Teletouch Parties”), of and from any and all
claims, allegations, causes of action, costs or demands and liabilities, of
whatever kind or nature, from the beginning of the world to the date on which
this Termination is executed, whether known or unknown, liquidated or
unliquidated, fixed or contingent, asserted or unasserted, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, anticipated or
unanticipated, which either the Lenders or Agent has, had, claims to have or to
have had or hereafter claims to have or have had against the Released Teletouch
Parties by reason of any act or omission on the part of the Released Teletouch
Parties, or any of them, occurring prior to the date on which this Termination
is executed, including all such loss or damage of any kind heretofore sustained
or that may arise as a consequence of the dealings

 

2



--------------------------------------------------------------------------------

among the parties up to and including the date on which this Termination is
executed, including the administration or enforcement of the Loan Agreement or
the TPA (collectively, all of the foregoing are the “Claims” for purposes of
this Section). Each of the Lenders and Agent represents and warrants that it has
no knowledge of any claim by it against the Released Teletouch Parties or of any
facts or acts or omissions of the Released Teletouch Parties which on the date
hereof would be the basis of a claim by it against the Released Teletouch
Parties which is not released hereby, and each of the Lenders and Agent
represents and warrants that the foregoing constitutes a full and complete
release of all Claims. The inclusion of a release provision in this Termination
shall not give rise to any inference that but for such release, any Claim
otherwise would exist. Notwithstanding the foregoing, this Section shall not
serve as a release of Claims, if any, by Agent or Lenders against PCCI and TLL
Partners under the Loan Documents, as amended.

6. Release of Agent and the Lenders. In consideration of Agent’s and the
Lenders’ entering into this Termination, PCI and Teletouch hereby fully and
unconditionally release, forever discharge and covenant not to sue each of Agent
and the Lenders, and their respective directors, officers, employees,
subsidiaries, branches, affiliates, attorneys, agents, representatives,
successors and assigns and all persons, firms, corporations and organizations
acting on any of their behalves, each in their respective capacity as such
(collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, from the beginning of the world to the date on which this
Termination is executed, whether known or unknown, liquidated or unliquidated,
fixed or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which either
PCI or Teletouch has, had, claims to have or to have had or hereafter claims to
have or have had against the Released Parties by reason of any act or omission
on the part of the Released Parties, or any of them, occurring prior to the date
on which this Termination is executed, including all such loss or damage of any
kind heretofore sustained or that may arise as a consequence of the dealings
among the parties up to and including the date on which this Termination is
executed, including the administration or enforcement of the Loan Agreement or
the TPA (collectively, all of the foregoing are the “Claims” for purposes of
this Section). Each of PCI and Teletouch represents and warrants that it has no
knowledge of any claim by it against the Released Parties or of any facts or
acts or omissions of the Released Parties which on the date hereof would be the
basis of a claim by it against the Released Parties which is not released
hereby, and each of PCI and Teletouch represents and warrants that the foregoing
constitutes a full and complete release of all Claims. The inclusion of a
release provision in this Termination shall not give rise to any inference that
but for such release, any Claim otherwise would exist.

7. Entire Agreement. This Termination constitutes the full and entire
understanding and agreement among the parties with regard to the subjects
thereof.

8. Counterparts. This Termination may be executed by one or more of the parties
to this Termination on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

3



--------------------------------------------------------------------------------

9. Governing Law. This Termination shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to the
principles of the conflicts of law thereof.

IN WITNESS WHEREOF, the parties have caused this Termination to be duly executed
and delivered as of the day and year first written above.

(Signatures on following page)

 

4



--------------------------------------------------------------------------------

PROGRESSIVE CONCEPTS, INC. By:  

\s\ Thomas A. Hyde, Jr.

  Thomas A. Hyde, Jr.,   Chief Executive Officer, President TELETOUCH
COMMUNICATIONS, INC. By:  

\s\ Thomas A. Hyde, Jr.

  Thomas A. Hyde, Jr.,   President, Chief Operating Officer FORTRESS CREDIT
CORP., as Agent By:  

\s\ Constantine Dakolias

  Constantine Dakolias   President DRAWBRIDGE SPECIAL OPPORTUNITIES LP, as a
Lender By   Drawbridge Special Opportunities GP LLC,

its general partner

By:  

\s\ Constantine Dakolias

  Constantine Dakolias   President DRAWBRIDGE SPECIAL OPPORTUNITIES LTD, as a
Lender By:  

\s\ Marc K. Furstein

  Marc K. Furstein   Director

 

5